Affirmed and Opinion filed August 14, 2003









Affirmed and Opinion filed August 14, 2003.
 
In The
 
Fourteenth
Court of Appeals
____________
 
NO.
14-02-01170-CR
____________
 
KILEN RASHAAN BARRETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris
County, Texas
Trial Court Cause No.
 898,843
 

 
M E M O R A N D U M  O P I N I O N
Appellant Kilen Bashaan
Barrett pleaded guilty to the offense of aggravated robbery, and without an
agreed recommendation for punishment, was sentenced to twelve years= incarceration in the Texas
Department of Criminal Justice B Institutional Division. 




Appellant's appointed counsel filed a brief in which she
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant received the record on February 28,
2003, and was granted an extension of time to file his pro se response to June
30, 2003.  As of this date, no pro se
response has been filed or a further extension requested.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 14, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish CTex. R.
App. P. 47.2(b).